DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 6-10, 13-17 and 19-26 are pending in the instant invention.  According to the In The Claims, filed May 23, 2022, claims 3, 6, 9, 10, 14 and 24 were amended and claims 2, 4, 5, 11, 12 and 18 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077845, filed March 12, 2019, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201811157824.4, filed September 30, 2018; and b) CN 201810201853.4, filed March 12, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on May 23, 2022, is acknowledged: a) Group I - claims 1, 3, 6-10, 13-17 and 19-25; and b) substituted pyrrolo-[3,4-d]imidazole represented by the formula (I-1) - p. 43, Example 7, shown to the right below, and hereafter referred to as 5-(benzo[d][1,3]dioxol-5-yl)-6-(4-chlorophenyl)-2-(2,4-dimethoxypyrimidin-5-yl)-1-isopropyl-6-methyl-5,6-dihydropyrrolo[3,4-d]imidazol-4(1H)-one, where ring A = -[1,3]dioxol-4,5-diyl; R1 = -CH3; R2 = -Ph, substituted at C-4, with Rb, wherein Rb = -Cl; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R3 = -H; R4 = -H; R6 = -CH(CH3)2; R7 = -OCH3; R8 = -OCH3; X1 = C; X2 = C; X3 = -CR10, where R10 = -H; X4 = -CH; and X5 = -CH.  Claims 1, 3, 6-10, 13-17 and 22-25 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that since there is a common technical feature in Group I and Group III, respectively, Group I and Group III should be examined together without any undue burden being placed on the Examiner.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on March 29, 2021.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl; R1 = -CH3; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; R7 = -OCH3; R8 = -OCH3; X1 = C; X2 = C; X3 = CR10; X4 = CH; and X5 = CH, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively.
	Then, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Also, the inventor or joint inventor should further note that claims 19-21 and 26 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 3, 6-10, 13-17 and 22-25 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) and/or formula (I-2); and b) a particular utility for the substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1) and/or formula (I-2).
	The following title is suggested: SUBSTITUTED PYRROLO[3,4-d]IMIDAZOLES AS MDM2-p53 INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound represented by formula (I-1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I-1)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	X3 is CH or CR10;
	X4 is CH or CR11;
	X5 is CH or CR12;


	R1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected Ra substituents;
	R2 is phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 independently selected Rb substituents;
	R3 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rc substituents;
	R4 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rc substituents;
	R6 is CH(CH3)2;
	R7 is OC1-3 alkyl, wherein the OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R8 is OC1-3 alkyl, wherein the OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R10 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R11 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R12 is halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 heteroalkyl comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	each Ra is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rb is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rc is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents;
	each Rd is independently halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, OH, or C3-5 cycloalkyl, wherein each C1-3 heteroalkyl independently comprises 1, 2 or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of -C(O)-, -C(O)O-, -C(S)-, N, -NH-, -O-, -S-, -S(O)-, and -S(O)2-, and further wherein each C1-3 alkyl, C1-3 heteroalkyl, or C3-5 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected R substituents; and
	each R is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, CH2CH2CH3, CH(CH3)2, NH2, NO2, OH, or OCH3.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R1 is H, CH3, CH2CH3, or CH(CH3)2; or

(ii)	R2 is phenyl, wherein the phenyl is optionally substituted with 1 or 2 independently selected Rb substituents; or

(iii)	each Ra is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl;
	each Rb is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl;
	each Rc is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl; and
	each Rd is independently F, Cl, Br, I, CN, CH3, CH2F, CHF2, CF3, CH2CH3, NH2, OH, OCH3, or cyclopropyl.

	Appropriate correction is required.


	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is phenyl, 4-chlorophenyl, or 4-cyclopropylphenyl.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rc substituents; and
	R4 is H, F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rc substituents.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3; and
	R4 is H, F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R10 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents;
	R11 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents; and
	R12 is F, Cl, Br, I, CN, CH3, CH2CH3, OH, or OCH3, wherein the CH3, CH2CH3, or OCH3 is optionally substituted with 1, 2, or 3 independently selected Rd substituents.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R10 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3;
	R11 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3; and
	R12 is F, Cl, Br, I, CN, CH3, CH2CH3, CH2CF3, CH(CH3)2, OH, or OCH3.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R7 is OCH3, OCH2F, OCHF2, OCF3, OCH2CH3, OCH2CH2CH3, or OCH(CH3)2; and
	R8 is OCH3, OCH2F, OCHF2, OCF3, OCH2CH3, OCH2CH2CH3, or OCH(CH3)2.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 15, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, or 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 16, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, or 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 is:

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, or 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, wherein the compound is of formula (I-3):

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (I-3)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image27.png
    132
    676
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    391
    682
    media_image28.png
    Greyscale

or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 3, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image29.png
    143
    695
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    797
    614
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    114
    373
    media_image31.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 3 recites the broad limitation, or, with regard to R1, R2, Ra, Rb, Rc, and/or Rd, respectively, and the claim also recites and, with regard to R1, R2, Ra, Rb, Rc, and/or Rd, respectively, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound… as defined in claim 2, wherein…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1) and/or formula (I-2).  According to the In The Claims, filed May 23, 2022, claim 2 was cancelled by the inventor or joint inventor.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 9 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

	Similarly, the inventor or joint inventor should further note that claim 9 recites the broad limitation, or, with regard to R10, R11, and/or R12, respectively, and the claim also recites and, with regard to R10, R11, and/or R12, respectively, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 14 recites the broad limitation, or, with regard to ring A of formula (I-1), and the claim also recites and, with regard to ring A of formula (I-1), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 16 and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 16 recites the limitation, The compound… as defined in claim 15, wherein the moiety… is… benzothiazol-6-yl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 15, for this limitation, with respect to the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1).  According to claim 15, the moiety… is recited as benzothiazol-5-yl, with respect to the substituted pyrrolo[3,4-d]-imidazoles represented by the formula (I-1).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 6-10, 13 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Blank, et al. in US 2016/0108047.

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
	The instant invention recites a substituted pyrrolo[3,4-d]imidazole represented by the formula (I-1), shown to the left, where ring A = -5-membered heterocycloalkenyl comprising 1 or 2 N heteroatoms; R1 = -H; R2 = -phenyl, optionally substituted with 1, 2 or 3 Rb, wherein Rb = -halogen; R3 = -H; R4 = -C1-3 alkyl; R6 = -C1-6 alkyl; R7 = -OC1-3 alkyl; R8 = -OC1-3 alkyl; X1 = C; X2 = N; X3 = -CR10, where R10 = -H; X4 = -CH; and X5 = -CR12, wherein R12 = -C1-3 alkyl, as a mouse double minute 2 (MDM2)-p53 inhibitor.

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
	Blank, et al. (US 2016/0108047) teaches a substituted pyrrolo[3,4-d]imidazole  represented by the formula (I-1), shown to the right, where ring A = -pyrazol-3,4-diyl; R1 = -H; R2 = -phenyl, optionally substituted with 1, 2 or 3 Rb, wherein at C-4, Rb = -Cl; R3 = -H; at C-3, R4 = -CH3; R6 = -CH(CH3)2; R7 = -OCH3; R8 = -OCH3; X1 = C; X2 = N; X3 = -CR10, where R10 = -H; X4 = -CH; and X5 = -CR12, wherein R12 = -CH3, as a bromodomain and extra-terminal motif (BET) protein modulator [p. 40, Example 10].
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3, 6-10, 13-17 and 22-25 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) is improper, since the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1), as recited in claims 1, 24 and 25, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[3,4-d]imidazoles represented by the formula (I-1) to recite substituted pyrrolo-[3,4-d]imidazoles represented by the formula (I-1), where ring A = -[1,3]dioxol-4,5-diyl, pyrazol-3,4-diyl, or 1,3-thiazol-4,5-diyl; R1 = -H or C1-3 alkyl; R2 = -optionally substituted phenyl; R6 = -CH(CH3)2; X1 = C; X2 = C or N; X3 = CH or CR10; X4 = CH or CR11; and X5 = CH or CR12, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624